Citation Nr: 1602755	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  03-32 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for bladder cancer, to include as due to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran had active service from March 1943 to December 1945. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware, wherein the RO denied the Veteran's petition to reopen the claim of entitlement to service connection for bladder cancer.

The Veteran's case was most recently remanded in June 2013 for additional development.  The case has been returned to the Board for review.

The Veteran testified at an October 2004 hearing before a Veterans Law Judge (VLJ), who has since retired.  The Veteran testified at a travel board hearing before the undersigned VLJ in April 2013.  Transcripts of the hearings are of record.  

 This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2002).

 The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.

REMAND

In accordance with the Board's June 2013 remand, the Under Secretary for Health provided an opinion regarding whether the Veteran was exposed to radiation during active service.  In a May 2014 memorandum, the Under Secretary for Health noted review of the evidence and that there was no recorded dose above natural background and it was "not likely" that the Veteran's urinary bladder cancer can be attributed to radiation exposure while in the military service.  In a May 2014 letter, the Director of Compensation Service also opined that there was no reasonable possibility that the Veteran's urinary bladder cancer was the result of exposure to ionizing radiation during service.  

The Veteran was also scheduled for a VA medical examination in February 2014.  The examiner opined that the condition claimed was "less likely than not" incurred in or caused by the claimed in-service injury, event or illness.  The rationale was that urinary cancer was not caused by the drinking of heavily chlorinated water and there was no medical evidence to support the claim that urinary bladder cancer was caused by the drinking of heavily chlorinated water.  A July 2015 addendum opinion to the February 2014 VA examination reflects an opinion that the urinary bladder cancer had not been caused by radiation exposure during service or the drinking of heavily chlorinated water.  The examiner noted that the urinary bladder cancer was the ninth leading cause of cancer and five year survival was 77 percent.  Tobacco smoking caused 50 percent of cancers in males and there was an increased cancer risk in motor setters and mechanics, bus drivers, rubber workers, leather and shoe workers, blacksmiths, and hair dressers.  In another addendum opinion dated in September 2015, the examiner opined that the condition claimed was "less likely than not" proximately due to or the result of the Veteran's service-connected condition.  Concerning rationale, the examiner stated that urinary bladder cancer was not caused by exposure to radiation, urinary bladder cancer was not caused by the drinking of heavily chlorinated water, and there was no medical evidence to support the claimed urinary bladder cancer being caused by exposure to radiation or the drinking of heavily chlorinated water.  

The Board finds that the requested VA opinions are inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Contrary to the Board's remand directive, the examiner did not address whether the Veteran's bladder cancer is related to active service, to include his reports of chronic symptoms since active service.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.  In light of the above, the Board must remand for a new addendum opinion.

Next, the Board observes that the Veteran submitted an incomplete release form in April 2014 regarding private medical treatment.  He also stated that he had no additional evidence to submit and did not know where his previous doctors were located.  As this claim is being remanded for additional development, the Veteran should be given another opportunity to complete a release form for any relevant treatment records that have not already been associated with the claims folder.  

The Veteran has requested a video conference hearing before a VLJ in connection with the issues on appeal.  If, following the requested development, the issue remains denied, schedule the Veteran for a video conference hearing before a VLJ.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a notice letter, to include release forms.  Ask the Veteran to complete a release form for each private health care provider for any relevant medical treatment records that have not yet been associated with the claims folder.

2.  Request an addendum opinion from a suitably qualified examiner regarding the nature and etiology of the Veteran's bladder cancer.  The claims folder and a copy of this remand must be made available to and reviewed by the examiner.

Following a review of the claims folder and the examination results, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any bladder cancer was caused by active service or is related to active service.

The examiner must discuss the Veteran's reported symptomatology in service and the post-service evidence including the September 1975 medical record which revealed a normal upper urinary tract and the August 1976 medical record which revealed mildly hypertrophic bladder mucosa and an elevated floor of the bladder.  

A complete rationale for all opinions must be provided.

3.  After the above development has been completed, readjudicate the issue on appeal.  If the benefit sought remains denied, furnish the Veteran a Supplemental Statement of the Case and an appropriate amount of time for response.

4.  Following completion of the above, if the benefit sought on appeal has not been granted, schedule the Veteran for a video conference hearing at the AOJ before a Veterans Law Judge, unless otherwise indicated. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




